TDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1, 5, 9–11, 13, 15, 16, 18–21, 24, 25, 27, 30, and 31 is/are pending.
Claim(s) 2–4, 6–8, 12, 14, 17, 22, 23, 26, 28, and 29 is/are canceled.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Specification
Applicants' amendment(s) have overcome the objection(s) to the specification.

Claim Rejections - 35 USC § 112
Claim(s) 1, 5, 9–11, 15, 18–21, 24, 25, 27, 30, and 31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a mean diameter of the material (A) is at least 1.1 times and no greater than 500 times that of the conducting material (B)." It is unclear what the term "that" is referring to. The Office recommends the limitation "a mean diameter of the material (A) is at least 1.1 times and no greater than 500 times a mean diameter of the conducting material (B)."
Claims 5 and 9 are directly dependent from claim 1 and include all the limitations of claim 1. Therefore, claims 5 and 9 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "wherein the separator has a first insulating layer and a second insulating layer." Claim 9, which claim 10 is directly dependent, recites the limitation "wherein the separator has at least one insulting layer." It is unclear if "a first insulating layer and a second insulating layer" recited in claim 10 is further limiting "at least one insulating layer" recited in claim 9. If "a first insulating layer and a second insulating layer" recited in claim 10 is further limiting "at least one insulating layer" recited in claim 9, the number of insulating layers required by claim 10 is at least two. However if "a first insulating layer and a second insulating layer” recited in claim 10 is not further limiting "at least one insulating layer” recited in claim 9, the number of insulating layers required by claim 10 is at least three. Therefore, the number of insulating layers required by claim 10 is unclear.
Claims 11, 15, 18, and 19 are directly dependent from claim 10, are indirectly dependent from claim 1, and include all the limitations of claims 1 and 10. Therefore, claims 11, 15, 18, and 19 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 are indirectly dependent from claims 1 and 10 and includes all the limitations of claims 1 and 10. Therefore, claim 20 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the shapes" in lines 2–3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 is directly dependent from claim 21, is indirectly dependent from claims 1 and 10, and includes all the limitations of claims 1, 10, and 21. Therefore, claims 24 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 is indirectly dependent from claims 1, 10, and 21, and includes all the limitations of claims 1, 10, and 21. Therefore, claim 25 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the separator of claim 25," and includes all the limitations of claim 25. Therefore, claim 27 is also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 and 31 are directly dependent from claim 27 and include all the limitations of claim 27. Therefore, claims 30 and 31 are also indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 102
Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kinoshita et al. (US 2015/0050541 A1, hereinafter Kinoshita).
Regarding claim 1, Kinoshita discloses a separator (30) for an electricity storage device, (100, [0027]) comprising:
an active layer (34) having a material (A) that is able to occlude lithium (Li) (FIG. 2, [0060]),
wherein the separator (30) has an air permeability of 650 s/100 ml or lower (see air permeability, [0059]);
the active layer (34) comprises the material (A) that is able to occlude lithium (see NiO, [0105]), and a conducting material (B) (see MgO, [0105]), and
a mean particle diameter of the material (A) (see 0.5 µm, [0099]) is at least 1.1 times and no greater than 500 times a mean particle diameter of the conducting material (B) (see 100 nm, [0105]).
Regarding claim 9, Kinoshita discloses all claim limitations set forth above and further discloses a separator:
wherein the separator (30) has at least one insulating layer (32, [0056]),
with the active layer (34) being provided on the insulating layer (32, [0030]).

Claim Rejections - 35 USC § 103
Claim(s) 1, 5, 9–11, 19–21, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isono (JP 2010-219012 A) in view of Saito et al. (US 2015/0037653 A1, hereinafter Saito) and Kinoshita (US 2015/0050541 A1).
Regarding claims 1 and 5, Isono discloses a separator (10) for an electricity storage device, (40, [0028]) comprising
an active layer (12) having a material (A) that is able to occlude lithium (Li) (12BG, [0030]).
Isono does not explicitly disclose:
wherein the separator has an air permeability of 650 s/100 ml or lower.
Saito discloses a separator having an air permeability of 650 s/100 ml or lower (see air permeability, [0075]) to improve the safety and durability (see battery separator, [0016]). Isono and Saito are analogous art because they are directed to separators for electricity storage devices. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of Isono with the air permeability of Saito in order to improve the safety and durability.
Modified Isono does not explicitly disclose:
the active layer comprises the material (A) that is able to occlude lithium, and a conducting material (B), and
a mean particle diameter of the material (A) is at least 1.1 times and no greater than 500 times a mean particle diameter of the conducting material (B); and
wherein the mean particle diameter of the material (A) is 1 μm or larger and 30 μm or smaller, and
the mean particle diameter of the conducting material (B) is 0.005 μm or larger and smaller than 1 μm.
Kinoshita discloses a separator (30) for an electricity storage device, (100, [0027]) comprising an active layer (34) having a material (A) that is able to occlude lithium (Li) (FIG. 2, [0060]), wherein the separator (30) for an electricity storage device has an air permeability of 650 s/100 ml or lower (see air permeability, [0059]); wherein the active layer (34) comprises the material (A) that is able to occlude lithium (see NiO, [0105]), and a conducting material (B) (see MgO, [0105]), and the mean particle diameter of the material (A) (see 0.5 µm, [0099]) that is able to occlude lithium is at least 1.1 times and no greater than 500 times the mean particle diameter of the conducting material (B) (see 100 nm, [0105]); and wherein the mean particle diameter of the material (A) that is able to occlude lithium is 0.015 μm or larger and 12 μm or smaller ([0063], [0066]), and the mean particle diameter of the conducting material (B) is 0.005 μm or larger and smaller than 1 μm (see average particle diameter, [0063]) to reduce the degradation of the battery during charging and discharging (see reduced performance, [0006]). Isono and Kinoshita are analogous art because they are directed to separators for electricity storage devices. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of Isono with the material (A) and material (B) of Kinoshita in order to reduce the degradation of the battery during charging and discharging.
Although Kinoshita does not explicitly disclose a range of 1 μm or larger and 30 μm or smaller, Kinoshita does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 9, modified Isono discloses all claim limitations set forth above and further discloses a separator:
wherein the separator (10) has at least one insulating layer (11, 13, [0029]),
with the active layer (12) being provided on the insulating layer (11, 13, [0029]).
Regarding claim 10, modified Isono discloses all claim limitations set forth above and further discloses a separator:
wherein the separator (10) has a first insulating layer (11) and a second insulating layer (13, [0029]),
with the active layer (12) being sandwiched between the first insulating layer (11) and the second insulating layer (13, [0029]).
Regarding claim 11, modified Isono discloses all claim limitations set forth above and further discloses a separator:
wherein the first insulating layer (11) and the second insulating layer (13) comprise one or more selected from the group consisting of polyolefins, polyphenylene ethers, polysulfones, polyethersulfones, polyphenylene sulfides, polyetherimides, polyamideimides, polyamides, polyesters and inorganic particles (see PE/PP/PE/PE, [0029]).
Regarding claim 19, modified Isono discloses all claim limitations set forth above and further discloses a separator:
wherein the first insulating layer (11) or the second insulating layer (13) comprises a polyolefin resin (see PE/PP/PE/PE, [0029]),
the polyolefin resin content in the first insulating layer or second insulating layer being 30 weight % or greater and 100 weight % or less (see PE/PP/PE/PE, [0029]).
Regarding claim 20, 21, 24, and 25, modified Isono discloses all claim limitations set forth above and further discloses a separator:
wherein the material (A) that is able to occlude lithium is flaky, scaly, tabular, block-shaped or spherical (12BG, [0030]).
Isono does not explicitly disclose:
wherein the mean pore size of either or both of the first and second insulating layers is 0.03 to 0.15 μm;
wherein either or both of the first and second insulating layers comprise inorganic particles, and
the shapes of the inorganic particles are one or more selected from the group consisting of scaly tabular and block shapes; and
wherein a voltage value during short circuiting in a withstand voltage measurement test is 0.3 to 4.5 kV.
Saito discloses a separator comprising a first and second insulating layers having a mean pore size of 0.03 to 0.15 μm (see average pore radius, [0091]); wherein either or both of the first and second insulating layers comprise inorganic particles (see inorganic filler, [0031]), and the shapes of the inorganic particles are one or more selected from the group consisting of scaly tabular and block shapes (see inorganic filler, [0031]); and wherein a voltage value during short circuiting in a withstand voltage measurement test is 0.3 to 4.5 kV (TABLE 1, [0092]) to improve the safety and durability (see battery separator, [0016]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of modified Isono with the mean pore size, inorganic particles, and withstand voltage of Saito in order to improve the safety and durability.

Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isono (JP 2010-219012 A) in view of Saito (US 2015/0037653 A1), Okada et al. (US 2003/0124429 A1, hereinafter Okada), and Sawada et al. (US 02015/0303428 A1, hereinafter Sawada).
Regarding claims 13, Isono discloses a separator (10) for an electricity storage device, (40, [0028]) comprising
an active layer (12) having a material (A) that is able to occlude lithium (Li) (12BG, [0030]), and
first and second insulating layers (11, 13) that do not comprise the material (A) that is able to occlude lithium (FIG. 3, [0030]),
the active layer (12) is sandwiched between the first insulating layer (11) and the second insulating layer (13, [0030]).
Isono does not explicitly disclose:
wherein the separator has an air permeability of 650 s/100 ml or lower.
Saito discloses a separator having an air permeability of 650 s/100 ml or lower (see air permeability, [0075]) to improve the safety and durability (see battery separator, [0016]). Isono and Saito are analogous art because they are directed to separators for electricity storage devices. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of Isono with the air permeability of Saito in order to improve the safety and durability.
Modified Isono does not explicitly disclose:
an electrical resistivity of the active layer in a planar direction is 10-7 Ωcm or higher and 10.0 Ωcm or lower.
Okada discloses a separator comprising an active layer (1) having an electrical resistivity in a planar direction of higher than 17 Ωcm (see electrical conductivity, [0053]) to improve cycling performance of the battery (see polymer membrane, [0010]). Isono and Okada are analogous art because they are directed to separators for electricity storage devices. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the active layer of modified Isono with the electrical resistivity of Okada in order to improve cycling performance of the battery.
Although Okada does not explicitly disclose the electrical resistivity of the active layer in the planar direction is 10-7 Ωcm or higher and 10.0 Ωcm or lower, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The claimed range of spans eight orders of magnitude (e.g., 108). Okada discloses an electrical resistivity that is within one order of magnitude. Therefore, Okada discloses an electrical resistivity that is close to the claimed range.
Further modified Isono does not explicitly disclose:
wherein the average number of pores in either or both of the first and second insulating layers is 10/μm2 or greater and no greater than 135/μm2.
Sawada discloses a separator comprising an insulating layer having an average number of pores of 10/μm2 or greater and no greater than 135/μm2 (see pore density, [0148]) to improve the ion permeability of the separator (see pore density, [0029]). Isono and Sawada are analogous art because they are directed to separators for electricity storage devices. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first and second insulating layers of modified Isono with the average number of pores as taught by Sawada in order to improve the ion permeability of the separator.
Regarding claim 16, Isono discloses all claim limitations set forth above and further discloses a separator:
an active layer (12) having a material (A) that is able to occlude lithium (Li) (12BG, [0030]), and
first and second insulating layers (11, 13) that do not comprise the material (A) that is able to occlude lithium (FIG. 3, [0030]),
the active layer (12) is sandwiched between the first insulating layer (11) and the second insulating layer (13, [0030]).
Isono does not explicitly disclose:
wherein the separator has an air permeability of 650 s/100 ml or lower.
Saito discloses a separator having an air permeability of 650 s/100 ml or lower (see air permeability, [0075]) to improve the safety and durability (see battery separator, [0016]). Isono and Saito are analogous art because they are directed to separators for electricity storage devices. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of Isono with the air permeability of Saito in order to improve the safety and durability.
Modified Isono does not explicitly disclose:
the electrical resistivity of the active layer in the planar direction is higher than 10.0 Ωcm and lower than 105 Ωcm.
Okada discloses a separator comprising an active layer (1) having an electrical resistivity in a planar direction of higher than 10.0 Ωcm and lower than 105 Ωcm (see electrical conductivity, [0053]) to improve cycling performance of the battery (see polymer membrane, [0010]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the active layer of modified Isono with the electrical resistivity of Okada in order to improve cycling performance of the battery.
Further modified Isono does not explicitly disclose:
wherein the average number of pores in either or both of the first and second insulating layers is 10/μm2 or greater and no greater than 135/μm2.
Sawada discloses a separator comprising an insulating layer having an average number of pores of 10/μm2 or greater and no greater than 135/μm2 (see pore density, [0148]) to improve the ion permeability of the separator (see pore density, [0029]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first and second insulating layers of modified Isono with the average number of pores as taught by Sawada in order to improve the ion permeability of the separator.

Claim(s) 15 and 18–21, 24, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isono (JP 2010-219012 A) in view of Saito (US 2015/0037653 A1) and Kinoshita (US 2015/0050541 A1) as applied to claim(s) 10 above, and further in view of Sawada (US 02015/0303428 A1).
Regarding claims 15 and 18, modified Isono discloses all claim limitations set forth above, but does not explicitly disclose a separator:
wherein the average number of pores in either or both of the first and second insulating layers is 10/μm2 or greater and no greater than 135/μm2.
Sawada discloses a separator comprising an insulating layer having an average number of pores of 10/μm2 or greater and no greater than 135/μm2 (see pore density, [0148]) to improve the ion permeability of the separator (see pore density, [0029]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first and second insulating layers of modified Isono with the average number of pores as taught by Sawada in order to improve the ion permeability of the separator.
Regarding claim 19, modified Isono discloses all claim limitations set forth above and further discloses a separator:
wherein the first insulating layer (11) or the second insulating layer (13) comprises a polyolefin resin (see PE/PP/PE/PE, [0029]),
the polyolefin resin content in the first insulating layer or second insulating layer being 30 weight % or greater and 100 weight % or less (see PE/PP/PE/PE, [0029]).
Regarding claim 20, 21, 24, and 25, modified Isono discloses all claim limitations set forth above and further discloses a separator:
wherein the material (A) that is able to occlude lithium is flaky, scaly, tabular, block-shaped or spherical (12BG, [0030]).
Isono does not explicitly disclose:
wherein a mean pore size of either or both of the first and second insulating layers is 0.03 to 0.15 μm;
wherein either or both of the first and second insulating layers comprise inorganic particles, and
the shapes of the inorganic particles are one or more selected from the group consisting of scaly tabular and block shapes; and
wherein a voltage value during short circuiting in a withstand voltage measurement test is 0.3 to 4.5 kV.
Saito discloses a separator comprising a first and second insulating layers having a mean pore size of 0.03 to 0.15 μm (see average pore radius, [0091]); wherein either or both of the first and second insulating layers comprise inorganic particles (see inorganic filler, [0031]), and the shapes of the inorganic particles are one or more selected from the group consisting of scaly tabular and block shapes (see inorganic filler, [0031]); and wherein a voltage value during short circuiting in a withstand voltage measurement test is 0.3 to 4.5 kV (TABLE 1, [0092]) to improve the safety and durability (see battery separator, [0016]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of modified Isono with the mean pore size, inorganic particles, and withstand voltage of Saito in order to improve the safety and durability.

Claim(s) 27 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isono (JP 2010-219012 A) in view of Saito (US 2015/0037653 A1), and Sawada (US 02015/0303428 A1).
Regarding claim 27, Isono discloses an electricity storage device (40) comprising a positive electrode (30), a separator (10), a negative electrode (20), and a lithium (Li)-conducting medium (45), wherein the Li-conducting medium is in liquid form, gel form or solid form (FIG. 3, [0033]), wherein the separator comprises:
an active layer (12) having a material (A) that is able to occlude lithium (Li) (12BG, [0030]), and
first and second insulating layers (11, 13) that do not comprise the material (A) that is able to occlude lithium (FIG. 3, [0030]),
the active layer (12) is sandwiched between the first insulating layer (11) and the second insulating layer (13, [0030]);
wherein the first insulating layer (11) or the second insulating layer (13) comprises a polyolefin resin (see PE/PP/PE/PE, [0029]),
the polyolefin resin content in the first insulating layer or second insulating layer being 30 weight % or greater and 100 weight % or less (see PE/PP/PE/PE, [0029]).
wherein the material (A) that is able to occlude lithium is flaky, scaly, tabular, block-shaped or spherical (12BG, [0030]).
Isono does not explicitly disclose:
wherein the separator has an air permeability of 650 s/100 ml or lower;
wherein a mean pore size of either or both of the first and second insulating layers is 0.03 to 0.15 μm;
wherein either or both of the first and second insulating layers comprise inorganic particles, and
the shapes of the inorganic particles are one or more selected from the group consisting of scaly tabular and block shapes; and
wherein a voltage value during short circuiting in a withstand voltage measurement test is 0.3 to 4.5 kV.
Saito discloses a separator a first and second insulating layers having a mean pore size of 0.03 to 0.15 μm (see average pore radius, [0091]); wherein either or both of the first and second insulating layers comprise inorganic particles (see inorganic filler, [0031]), and the shapes of the inorganic particles are one or more selected from the group consisting of scaly tabular and block shapes (see inorganic filler, [0031]); and wherein a voltage value during short circuiting in a withstand voltage measurement test is 0.3 to 4.5 kV (TABLE 1, [0092]); wherein the separator has an air permeability of 650 s/100 ml or lower (see air permeability, [0075]) to improve the safety and durability (see battery separator, [0016]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of Isono with the air permeability of Saito in order to improve the safety and durability.
Further modified Isono does not explicitly disclose:
wherein the average number of pores in either or both of the first and second insulating layers is no greater than 200/μm2.
Sawada discloses a separator comprising an insulating layer having an average number of pores of no greater than 200/μm2 (see pore density, [0148]) to improve the ion permeability of the separator (see pore density, [0029]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the first and second insulating layers of modified Isono with the average number of pores as taught by Sawada in order to improve the ion permeability of the separator.
Regarding claim 31, modified Isono discloses all claim limitations set forth above and further discloses an electricity storage device:
which is a lithium battery or a lithium ion secondary battery (FIG. 2, [0020]).

Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Isono (JP 2010-219012 A) in view of Saito (US 2015/0037653 A1), and Sawada (US 02015/0303428 A1) as applied to claim(s) 27 above, and further in view of Kinoshita (US 2015/0050541 A1).
Regarding claim 30, modified Isono discloses all claim limitations set forth above, but does not explicitly disclose an electricity storage device:
wherein the potential (vs Li+/Li) of the negative electrode during charge is lower than the potential (vs Li+/Li) of the material (A) that is able to occlude lithium (Li).
Kinoshita discloses a separator (30) for an electricity storage device, (100, [0027]) comprising an active layer (34) having a material (A) that is able to occlude lithium (Li) (FIG. 2, [0060]), wherein a potential (vs Li+/Li) of a negative electrode during charge is lower than the potential (vs Li+/Li) of the material (A) that is able to occlude lithium (Li) (see Li absorber, [0065]) to reduce the degradation of the battery during charging and discharging (see reduced performance, [0006]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the separator of Isono with the material (A) and material (B) of Kinoshita in order to reduce the degradation of the battery during charging and discharging.

Response to Arguments
Applicant's arguments filed 15 July 2022 have been fully considered but they are not persuasive.
Applicants argue MgO is not the claimed conducting material (B) (P10/¶2). The instant specification does not include an explicit definition for conducting material. The claims nor the specification indicate the conductivity a material is required to have to be considered "a conducting material." The pending claims must be "given their broadest reasonable interpretation consistent with the specification." Words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention. See MPEP 2111. The term "conducting" is defined as conveying through its particles (some form of energy, as heat or electricity) (see conduct, Oxford English Dictionary). MgO has a thermal conductivity (k; Thermal Conductivity of Magnesium Oxide From Absolute, Steady-State Measurements) and an electrical conductivity (σ, The electrical conductivity of magnesium oxide at low temperatures). Therefore, MgO is a conducting material.
Applicants argue the Examiner's rejection based on obviousness is not correct because the Examiner's rejection based on Kinoshita is invalid as discussed above (P10/¶5). Kinoshita is valid as detailed above.
Applicants argue a specific combination of the range of the electrical resistivity value of the active layer with the range of the average number value of pores of the insulating layer(s) realizes both dendrite resistance and safety during nail penetration of a battery (P11/¶1, P11/¶3). The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Okada discloses the electrical resistivity of the active layer affects the dendrite resistance (see dendrite, [0047]) and safety during nail penetration of a battery (see safety test, [0047]). Sawada discloses the pore structure affect the dendrite resistance (see dendrite, [0025]) and safety during nail penetration of a battery (see nail penetration test, [0153]). Therefore, the combination of references would suggest a specific combination of the range of the electrical resistivity value of the active layer with the range of the average number value of pores of the insulating layer(s) realizes both dendrite resistance and safety during nail penetration of a battery.
Applicants argue a comparison between Examples 39–58 and Comparative Examples 22–24 of the specification that the present inventors had first obtained an effect of balancing both of dendrite resistance and safety during nail penetration of a battery (P11/¶1). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). The electrical resistivity of the active layer of Examples 39–58 is 100 to 8000 Ωcm (i.e., 8·103 Ωcm); and the average number of pores of the insulating layer of Examples 39–58 is 60 to 135/µm2. The electrical resistivity of the active layer of claim 16 is higher than 10 and lower than 105 Ωcm. The electrical resistivities of Examples 39–58 cover 8% of the claimed range. The average number of pores of the insulating layer of claim 16 is 10 to 200/µm2. The average number of pores of the insulating layer of Examples 39–58 cover 39% of the claimed range. The electrical resistivity and the average number of pores of Examples 39–58 are not commensurate is scope with the claims. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner. In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978); Ex parte Humber, 217 USPQ 265 (Bd. App. 1961). In other words, the evidence of unexpected results must be compared with prior art. Emphasis added. See MPEP § 716.02(e). Examples 39–58 are compared with Comparative Examples 22–24. Comparative Examples 22–24 are not prior art. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Therefore, the comparison between Examples 39–58 and Comparative Examples 22–24 of the specification has not demonstrated the claims obtained an effect of balancing both of dendrite resistance and safety during nail penetration of a battery.
Applicants argue a comparison between Examples 21–38 and Comparative Examples 15–17 of the specification that the present inventors had first obtained an effect of balancing both of dendrite resistance and safety during nail penetration of a battery (P11/¶3). Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP § 716.02(d). The electrical resistivity of the active layer of Examples 21–38 is 0.001 (i.e., 10-3) to 10 Ωcm; and the average number of pores of the insulating layer of Examples 21–38 is 30 to 135/µm2. The electrical resistivity of the active layer of claim 13 is higher than 10-7 and lower than 10 Ωcm. The electrical resistivities of Examples 21–38 does not cover four magnitudes (i.e., 10-7 to 10-4). The average number of pores of the insulating layer of claim 13 is 10 to 135/µm2. The average number of pores of the insulating layer of Examples 21–38 cover 84% of the claimed range. The electrical resistivity and the average number of pores of Examples 21–38 are not commensurate is scope with the claims. An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). Applicants may compare the claimed invention with prior art that is more closely related to the invention than the prior art relied upon by the examiner. In re Holladay, 584 F.2d 384, 199 USPQ 516 (CCPA 1978); Ex parte Humber, 217 USPQ 265 (Bd. App. 1961). In other words, the evidence of unexpected results must be compared with prior art. Emphasis added. See MPEP § 716.02(e). Examples 21–38 are compared with Comparative Examples 15–17. Comparative Examples 15–17 are not prior art. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). Therefore, the comparison between Examples 21–38 and Comparative Examples 15–17 of the specification has not demonstrated the claims obtained an effect of balancing both of dendrite resistance and safety during nail penetration of a battery.
Applicants argue Okada does not describe or teach an interrelationship between a value corresponding to (or an inverse of) an electrical resistivity and an average number of pores (i.e. pore density) of insulating layers (P11/¶4, P12/¶2). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Okada discloses an electrical resistivity (see electrical conductivity, [0053]); and Sawada discloses an average number of pores (see pore density, [0148]). Therefore, the combination of references discloses and teach a value corresponding to (or an inverse of) an electrical resistivity and an average number of pores (i.e. pore density) of insulating layers.
Applicants argue Okada does not disclose both high output characteristics and dendrite resistance are due to the interrelationship (P11/¶4, P12/¶2). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Okada discloses the electrical resistivity of the active layer affects the dendrite resistance (see dendrite, [0047]) and output characteristics (FIG. 4, [0052]). Sawada discloses the pore structure affect the dendrite resistance (see dendrite, [0025]). Therefore, the combination of references suggest high output characteristics and dendrite resistance.
Applicants argue Sawada does not describe or teach an interrelationship between a value corresponding to (or an inverse of) an electrical resistivity and an average number of pores (i.e. pore density) of insulating layers (P11/¶4, P12/¶2). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Okada discloses an electrical resistivity (see electrical conductivity, [0053]); and Sawada discloses an average number of pores (see pore density, [0148]). Therefore, the combination of references discloses and teach a value corresponding to (or an inverse of) an electrical resistivity and an average number of pores (i.e. pore density) of insulating layers.
Applicants argue Sawada does not disclose both high output characteristics and dendrite resistance are due to the interrelationship (P11/¶4, P12/¶2). Nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Okada discloses the electrical resistivity of the active layer affects the dendrite resistance (see dendrite, [0047]) and output characteristics (FIG. 4, [0052]). Sawada discloses the pore structure affect the dendrite resistance (see dendrite, [0025]). Therefore, the combination of references suggest high output characteristics and dendrite resistance.
Applicants argue the problem to be solved by Sawada is merely to improve a degree of ion permeation (P12/¶1, 2). Sawada discloses the pore structure affect the dendrite resistance (see dendrite, [0025]) and safety during nail penetration of a battery (see nail penetration test, [0153]). Therefore, the problem to be solved by Sawada is not merely to improve a degree of ion permeation.
Applicant submits that it is not obvious based on Isono that a skilled person could obtain an electrical resistivity of an active layer from Okada and a pore density of an insulating layer from Sawada (P12/¶3). Isono, Okada, and Sawada are all directed to separators for lithium secondary batteries. Okada discloses the electrical resistivity can be adjusted by the proportion of conducting material present in the active layer (see conductivity, [0053]). Sawada discloses the pore density can be adjusted stretching conditions during manufacture (see micropores, [0053]). Therefore, it is obvious based on Isono that a skilled person could obtain an electrical resistivity of an active layer from Okada and a pore density of an insulating layer from Sawada.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725